Name: 80/115/EEC: Commission Decision of 20 December 1979 on the reimbursement by the Guidance Section of the EAGGF to the Italian Republic of premiums paid during 1976 for grubbing apple trees, pear trees and peach trees (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-05

 Avis juridique important|31980D011580/115/EEC: Commission Decision of 20 December 1979 on the reimbursement by the Guidance Section of the EAGGF to the Italian Republic of premiums paid during 1976 for grubbing apple trees, pear trees and peach trees (Only the Italian text is authentic) Official Journal L 028 , 05/02/1980 P. 0028****( 1 ) OJ NO L 318 , 18 . 12 . 1969 , P . 15 . ( 2 ) OJ NO L 266 , 25 . 11 . 1972 , P . 9 . ( 3 ) OJ NO L 232 , 21 . 10 . 1970 , P . 5 . ( 4 ) OJ NO L 116 , 28 . 5 . 1971 , P . 35 . COMMISSION DECISION OF 20 DECEMBER 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE ITALIAN REPUBLIC OF PREMIUMS PAID DURING 1976 FOR GRUBBING APPLE TREES , PEAR TREES AND PEACH TREES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/115/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2517/69 OF 9 DECEMBER 1969 LAYING DOWN CERTAIN MEASURES FOR REORGANIZING COMMUNITY FRUIT PRODUCTION ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2456/72 ( 2 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2093/70 OF 20 OCTOBER 1970 ADOPTING GENERAL RULES FOR THE APPLICATION OF ARTICLES 6 AND 7 ( 1 ) OF REGULATION ( EEC ) NO 2517/69 ( 3 ), AND IN PARTICULAR ARTICLE 2 ( 2 ) THEREOF , WHEREAS THE ITALIAN REPUBLIC HAS MADE AN APPLICATION FOR THE REIMBURSEMENT OF ALL EXPENDITURE IN RESPECT OF PREMIUMS GRANTED DURING 1976 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISION OF COMMISSION REGULATION ( EEC ) NO 1096/71 OF 27 MAY 1971 ON APPLICATIONS FOR THE REIMBURSEMENT OF PREMIUMS GRANTED BY THE MEMBER STATES FOR GRUBBING APPLE TREES , PEAR TREES AND PEACH TREES ( 4 ); WHEREAS AN EXAMINATION OF INFORMATION COMMUNICATED SHOWS THAT PREMIUMS TOTALLING LIT 12 464 000 WERE PAID UNDER THE CONDITIONS LAID DOWN IN REGULATION ( EEC ) NO 2517/69 AND ITS RULES OF APPLICATION ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 50 % OF THAT AMOUNT , I.E . LIT 6 232 000 ; WHEREAS THE FUND COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR ON THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE ITALIAN REPUBLIC DURING 1976 IN RESPECT OF PREMIUMS FOR GRUBBING APPLE TREES , PEAR TREES AND PEACH TREES IS FIXED AT LIT 6 232 000 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 20 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT